


Exhibit (10.6)


Granted to Mr. Antonio M. Perez


2010 Performance Stock Unit Program Administrative Guide
under Article 7 (Performance Awards) of the
2005 Omnibus Long-Term Compensation Plan


ARTICLE 1.  INTRODUCTION


1.1           Background


Under Article 7 (Performance Awards) of the 2005 Omnibus Long-Term Compensation
Plan (the “Plan”), the Executive Compensation and Development Committee of
Kodak’s Board of Directors (the “Committee”) may, among other things, award the
opportunity to earn shares of Common Stock to those Participants as the
Committee in its discretion may determine, subject to such terms, conditions and
restrictions as it deems appropriate.


1.2           Purpose


This Administrative Guide governs the Committee’s grant of Awards under Article
7 of the Plan pursuant to a subprogram that is hereinafter referred to as the
“Performance Stock Unit Program” to be effective as of January 4, 2010, by which
the Committee will award the opportunity to earn shares of Common Stock for the
Cycle to the Participant, with the objectives of improving the relationship
between controllable performance and realized compensation and enhancing the
focus on operating goals.  It is expected that improvement in these areas will
have a corollary effect upon the price of the Common Stock.  Unless otherwise
determined by the Committee, the terms of the Plan shall apply to Awards granted
under this Administrative Guide.


In addition, this Administrative Guide is intended to establish those
requirements necessary to ensure that the Cycle’s Awards will be treated as
performance-based compensation for the purposes of Section 162(m) of the
Code.  These requirements include establishment of the Cycle’s Performance
Criteria, performance goals under the Performance Criteria and Performance
Formula.
 
 
1.3           Administration


This Performance Stock Unit Program shall be administered by the Committee.  The
Committee is authorized to issue this Administrative Guide and to make changes
in this Administrative Guide as it from time to time deems proper. The Committee
is authorized to interpret and construe the Performance Stock Unit Program and
this Administrative Guide, to prescribe, amend, and rescind rules and
regulations relating to each, and to make all other determinations necessary,
appropriate or advisable for the administration of the Performance Stock Unit
Program,

 
 

--------------------------------------------------------------------------------

 

including without limitation, whether or not to pay fractional shares, whether
and how to round fractional shares, and any issues regarding valuation,
withholding and international considerations.  If there are any inconsistencies
between the terms of this Administrative Guide and the terms of the Plan, the
terms of the Plan will control.   Any determination by the Committee in carrying
out, administering or construing the Performance Stock Unit Program will be
final and binding for all purposes and upon all interested persons and their
heirs, successors and personal representatives.  The Committee is authorized to
suspend or terminate the Performance Stock Unit Program, at any time, for any
reason, with or without prior notice.  Notwithstanding any provision herein to
the contrary, the Company's Chief Human Resources Officer is authorized to round
fractional shares arising in any way under the Plan either up or down for ease
of administration or some other reasonable purpose.


ARTICLE 2.  DEFINITIONS


Any defined term used in this Administrative Guide, other than those set forth
in this Article 2 or defined within another Article of this Administrative
Guide, will have the same meaning for purposes of this document as that ascribed
to it under the terms of the Plan.


2.1           Approved Reason


With regard to a Participant who is subject to Section 16 of the Exchange Act or
is a Covered Employee, “Approved Reason” means a reason for terminating
employment which, in the opinion of the Committee, is in the best interests of
the Company.


2.2           Award Payment Date


“Award Payment Date” is the date payment of an Award in the form of shares of
Common Stock is credited to the Participant’s account with Kodak’s transfer
agent pursuant to Section 9.3, which shall be as soon as is administratively
practicable after the Vesting Date, but in no event later than 90 days
thereafter.


2.3           Cycle


“Cycle” or “Performance Cycle” means the one-year period commencing on January
4, 2010 and ending December 31, 2010.


2.4           Participant Account


“Participant Account” means the account established by the Company for the
Participant who is granted an Award under the Performance Stock Unit Program to
record and account for the grant of the Award that are to be credited to the
Account pursuant to Article 10, until

 
2

--------------------------------------------------------------------------------

 

such time as the balance in the Account is paid, canceled, forfeited or
terminated, as the case may be.


2.5           Performance Criteria


“Performance Criteria” means, with respect to the Performance Stock Unit
Program, the criteria that will be used to establish the Performance Goal for
the Performance Cycle, as described in Article 6.


2.6           Performance Cycle


“Performance Cycle” has the meaning specified in Section 2.3.


2.7           Performance Goals


“Performance Goals” means, with respect to the Performance Cycle of the
Performance Stock Unit Program, the goals based upon the Performance Criteria
and established by the Committee, as more particularly described in Article 6.


2.8           Participant’s Individual Allocation


“Participant’s Individual Allocation” means, for the Performance Cycle of the
Performance Stock Unit Program, the target allocation amount, expressed as a
number of units of Common Stock, allocated to the Participant at the start of
the Performance Cycle pursuant to Section 5.2.


2.9           Unit


“Unit” means a bookkeeping entry used by the Company to record and account for
the amount of an Award granted to the Participant that are to be credited to the
Participant’s Account pursuant to Article 10, even though such Award and have
not yet been earned, until such time as the balance in the Account is paid,
canceled, forfeited, or terminated, as the case may be.  Units are expressed in
terms of one Unit being the equivalent of one share of Common Stock.


2.10           Vesting Date


“Vesting Date” shall mean December 31, 2013.
 
 
ARTICLE 3.  TERMINATION OF PARTICIPATION


A Participant’s participation in this Cycle of the Performance Stock Unit
Program is subject to immediate termination upon the Participant’s termination
of employment from the Company during the Performance Cycle.  In the case of the
Participant’s termination of employment

 
3

--------------------------------------------------------------------------------

 

after the end of the Performance Cycle but prior to the Vesting Date, the
Participant will forfeit any and all rights to receive payment on account of an
Award for the Cycle, except as specified in Section 8.2 (Death, Disability, or
Termination for an Approved Reason).


ARTICLE 4.  FORM OF AWARDS


4.1           Form of Awards


Awards granted under the Performance Stock Unit Program provide the Participant
with the opportunity to earn shares of Common Stock, subject to the terms and
conditions contained in this Administrative Guide and the Plan.  Each Award
granted under the Performance Stock Unit Program shall be expressed as a fixed
number of Units that will be equivalent to an equal number of shares of Common
Stock.  The fixed number of Units that are allocated to the Participant by the
Committee at the start of the Performance Cycle is referred to herein and in the
Plan as the Participant’s Individual Allocation.


4.2           Participant Account


The Company will establish a Participant Account for the Participant who is
granted an Award.


4.3           Participant’s Account Unfunded


The maintenance of individual Participant Account is for bookkeeping purposes
only; the Units recorded in the account are not actual shares of Common
Stock.  The Company will not reserve or otherwise set aside any Common Stock for
or to the Participant Account.  The Participant shall not have the right to
exercise any of the rights or privileges of a shareholder with respect to the
Units credited to his Participant Account.  As more specifically described in
Article 10, until the Committee has certified the Award earned by the
Participant pursuant to the procedure referred to in Article 7 of this Guide, no
Units will be credited.


ARTICLE 5.  ESTABLISHING THE PARTICIPANT’S AWARD ALLOCATION


On the first business day of the Cycle, a fixed number of Units will be
determined by dividing the intended dollar value of the award by the average
10-day closing price of Eastman Kodak Common Stock up to and including the grant
date.


The fixed number of Units allocated to the Participant at the start of the
Performance Cycle is referred to herein as the “Participant’s Individual
Allocation.”



 
4

--------------------------------------------------------------------------------

 

ARTICLE 6.  ESTABLISING PERFORMANCE FACTORS
 
 
6.1           Performance Goals


In the first 90 days of the Performance Cycle, the Committee will establish the
target “Performance Goals” for purposes of assessing the Participant’s
performance during the Performance Cycle.


The Committee will also establish the “Minimum Performance Goals” that will
serve as the minimum actual amount for the Performance Cycle that will be
necessary in order for any amount of an Award to be considered to have been
earned by the Participant for the Performance Cycle.


The “Maximum Performance Goals” are same as the Target Performance Goals.


The Committee will cause the Performance Goals and the Minimum Performance Goals
to be documented in an Exhibit to be maintained by the Company’s Chief Human
Resources Officer.


6.2           Performance Formula


The “Performance Formula,” which will determine the amount of an Award that will
be considered to have been earned by the Participant is as follows:


Award Earned = Participant’s Individual Allocation x Applicable Performance
Percentage


The “Applicable Performance Percentage” will be determined from the performance
matrix documented in an Exhibit to be maintained by the Company’s Chief Human
Resources Officer.  For purposes of the performance matrix, results between the
amounts shown will be interpolated to derive an Applicable Performance
Percentage.  The maximum Applicable Performance Percentage is same as the Target
Performance Percentage which is 100%.
 
 
ARTICLE 7.  DETERMINATION OF EARNED AWARDS


7.1           Certification


Following the completion of the Performance Cycle, the Committee shall meet to
review and certify in writing whether, and to what extent, the Performance Goals
for the Performance Cycle have been achieved.  If the Committee certifies that
the Minimum Performance Goals have been achieved, it shall also calculate and
certify in writing the Applicable Performance Percentage.  By applying the
Performance Formula, the Committee shall then determine and certify the actual
amount of the Participant’s Award that has been earned for the Performance
Cycle,

 
5

--------------------------------------------------------------------------------

 

keeping any fractional shares in the Participant’s Account.


7.2           Discretion


Notwithstanding any provision contained herein to the contrary, in determining
the actual amount of an individual Award to be deemed earned for the Cycle, the
Committee may, through the use of negative discretion, reduce the amount of the
Award that would otherwise be earned by application of the Performance Formula,
if, in its sole judgment, such reduction is appropriate.  No positive discretion
may be exercised to increase the size of an Award.


ARTICLE 8.  PRECONDITIONS TO RECEIPT OF AN EARNED AWARD


8.1           Continuous Employment Until Payment


The Participant must remain continuously employed with the Company at all times
from the first day of the Cycle through the Vesting Date in order to remain
eligible for an Award.  If the Participant’s employment with the Company ceases
during this period for any reason, the Participant will forfeit the entire
number of Units that have been allocated to him for the Cycle (including any
Units that are earned but not vested) and that have been credited to the Account
pursuant to Article 10 hereof.  The limited exceptions to the requirements of
this Section 8.1 are specified in Section 8.2 below.
 
 
8.2     Death, Disability, or Termination for an Approved Reason before the
Vesting Date


Notwithstanding any provision contained in this Article 8 to the contrary, if
after the end of the Performance Cycle but prior to the Vesting Date, the
Participant’s employment with the Company ceases for an Approved Reason or as a
result of his death or Disability, and if the Participant had been employed with
the Company for the entire Performance Cycle, the Participant shall be entitled
to receive a pro-rata Award calculated according to the formula set forth in
Section 8.3 below.


In the event the Participant’s employment with the Company ceases at any time
during the Performance Cycle (whether for an Approved Reason or as a result of
his or her death or Disability), the Participant will no longer be eligible for
an Award for such Cycle and, consequently, will forfeit any and all rights to
receive an Award for such Cycle.

 
6

--------------------------------------------------------------------------------

 

8.3           Pro-rata Award


The pro-rata Award to which the Participant may become entitled pursuant to the
provisions of Sections 8.2 shall be determined by dividing the number of full
months in the vesting period prior to the Participant’s cessation of employment
with the Company by the total number of full months in the vesting period.  For
purposes of this calculation, a partial month shall be treated as a full month
to the extent of 15 or more days in such month have elapsed.


ARTICLE 9.  PAYMENT OF AWARDS


9.1           Timing of Award Payments


Awards that have been earned for this Cycle that are credited to the Account
pursuant to Article 10 shall be paid on the Award Payment Date by the procedure
described in Section 9.3.  Participants cannot defer Awards.


9.2           Form of Payment of Awards


All awards for this Cycle that are credited to the Account pursuant to Article
10 shall be paid in the form of shares of Common Stock in accordance with the
procedure described in Section 9.3, subject to the terms, restrictions and
conditions of the Plan and those set forth in this Administrative Guide.


9.3           Issuance of Shares of Common Stock


On the Award Payment Date, Kodak will subtract from a Participant's account the
number of Units that are withheld for taxes under Section 11.6 below, and then,
with respect to the remaining Units, promptly instruct its transfer agent to
reflect, in an account of the Participant on the books of the transfer agent,
the shares of Common Stock that are to be delivered to the Participant.  Upon
the Participant’s request, the transfer agent will deliver to the Participant a
stock certificate for the remaining number of shares of Common Stock held in
that account of the Participant.


9.4           Non-Assignable


No Awards or any other payment under the Performance Stock Unit Program shall be
subject in any manner to alienation, sale, transfer (except by will of the laws
of descent and distribution), assignment, pledge or encumbrance, nor shall any
Award by payable to any one other than the Participant to whom it was granted.







 
7

--------------------------------------------------------------------------------

 

ARTICLE 10.  REORGANIZATION


If the Company undergoes a reorganization (as defined in Section 368(a) of the
Code) during the period beginning on the date the Committee certifies the amount
of the Award that has been earned by the Participants and ending on the Vesting
Date, the Committee may, in its sole and absolute discretion, take whatever
action it deems necessary, advisable or appropriate with respect to the Account
of each Participant that has earned an Award in order to reflect such
transaction, including, but not limited to, adjusting the number of Units
credited to each such Participant's Account.


ARTICLE 11.  MISCELLANEOUS


11.1           Compliance with Laws


The obligations of the Company to issue Common Stock awarded pursuant hereto are
subject to compliance with all applicable governmental laws, regulations, rules
and administrative actions, including, but not limited to, the Securities Act of
1933, as amended, and the Exchange Act, and all rules promulgated thereunder.


11.2           Termination/Amendment


The Committee may amend, suspend or terminate the Performance Stock Unit Program
in whole or in part at any time, for any reason, with or without prior
notice.  In addition, the Committee, or any person to whom the Committee has
delegated the requisite authority, may, at any time and from time to time, amend
this Administrative Guide in any manner.


11.3           Section 162(m) of the Code


If any provision of this Administrative Guide would cause the Awards granted to
a Covered Person not to constitute “qualified performance-based compensation”
under Section 162(m) of the Code, that provision, insofar as it pertains to the
Covered Person, shall be severed from, and shall be deemed not to be a part of,
this Administrative Guide, but the other provisions hereof shall remain in full
force and effect.  Further, if this Administrative Guide fails to contain any
provision required under Section 162(m) in order to make the Awards granted
hereunder to a Covered Employee be “qualified performance-based compensation,”
then this Administrative Guide shall be deemed to incorporate such provision,
effective as of the date of this Administrative Guide’s adoption by the
Committee.


11.4           Participant’s Rights Unsecured


The amounts payable under this Administrative Guide shall be unfunded, and the
right of the Participant or his estate to receive payment under this
Administrative Guide shall be an unsecured claim against the general assets of
the Company.  The Participant shall have no

 
8

--------------------------------------------------------------------------------

 

right to exercise any of the rights or privileges of a shareholder with respect
to the Units credited to the Participant Account.


11.5           No Guarantee of Tax Consequences


No person connected with the Performance Stock Unit Program or this
Administrative Guide in any capacity, including, but not limited to, the Company
and its directors, officers, agents and employees makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to amounts paid to or for the benefit of a Participant
or Beneficiary under the Performance Stock Unit Program, or that such tax
treatment will apply to or be available to a Participant or Beneficiary on
account of participation in the Performance Stock Unit Program.


11.6           Tax Withholding


Kodak will pay the taxes required to be withheld with respect to an Award under
the Performance Stock Unit Program by reducing a portion of the Units otherwise
due the Participant as a result of an Award.  The portion of the Units withheld
will equal in amount the taxes required to be withheld.  The Units which are so
withheld will be valued at the Fair Market Value of the Common Stock on the date
of the payment of the Award.


11.7           Section 409A Compliance


The Awards described in this Administrative Guide are intended to comply with
Section 409A of the Internal Revenue Code to the extent such arrangements are
subject to that law, and this Administrative Guide shall be interpreted and
administered consistent with such intention, and in accordance with Eastman
Kodak Company’s Policy Regarding Section 409A Compliance.  The Company may
unilaterally amend this Administrative Guide for purposes of compliance if, in
its sole discretion, Kodak determines that such amendment would not have a
material adverse effect with respect to the Participant’s rights under the
Administrative Guide.

 
9

--------------------------------------------------------------------------------

 

 
 


EXHIBIT - PERFORMANCE GOAL (SECTION 6.1) AND PERFORMANCE FORMULA (SECTION 6.2)
 
 




To be approved by the Committee within the first 90 days of the start of the
Performance Cycle.  Approved document will be maintained by the Company’s Chief
Human Resources Officer.

 
10

--------------------------------------------------------------------------------

 
